DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application, No. 16/458,684 has claims 1-20 pending.

Priority
Applicant’s claim for priority of PCT/CN2016/113845 (filed on December 30, 2016) is acknowledged. The effective filing date for this instant application is December 30, 2016.

Drawings
The drawings filed on July 1, 2019 are acceptable for examination purposes.

Abstract
The abstract of the disclosure is objected due to the use of implied language. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc… See MPEP § 608.01(b). 
A stored-procedure execution method…” on line 1 which clearly repeats the title. Revision and/or correction are required.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated 28 August 2019, and 24 November 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Notes
Claim 1 recites a stored-procedure execution method, thus claim 1 is directed to a statutory category under 35 U.S.C. 101 (Step 1 of the “abstract idea” analysis). The claim is taken, as a whole, in view of the disclosure and the claimed elements (i.e., receiving SQL statements from at least two threads, grouping and caching the SQL statements, and executing the SQL statements in the cache group) to exclude methods implemented in a human mind or with the help of pen and paper (Step 2A – prong 1 of the “abstract idea” analysis). Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  

Claim 10 recites a database management system comprising a memory and a processor for implementing a method of claim 1. The claimed processor and memory are taken in view of Applicant’s disclosure to be hardware components as are well-known in the art, thus claim 10 is directed to a statutory category under 35 U.S.C. 101 (Step 1 of the “abstract idea” analysis). Further, the system is configured to implement the method of claim 1 which is not a judicial exception of an abstract idea (Step 2A – prong 1 of the “abstract idea” analysis). Therefore, claim 10 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 19 recites a non-transitory computer-readable storage medium to implement a method of claim 1, thus claim 19 is directed to a statutory category under 35 U.S.C. 101 (Step 1 of the “abstract idea” analysis). Further, program code stored on the medium are used to implement the method of claim 1 which is not a judicial exception of an abstract idea (Step 2A – prong 1 of the “abstract idea analysis). Therefore, claim 19 and its dependent claims qualify as eligible subject matter under 35 U.S.C. 101.  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (Pub. No. US 20140372374, published on December 18, 2014; hereinafter Broubonnais) in view of Levine et al. (Pat. No. US 6,073,129, published on June 6, 2000; hereinafter Levine) and further in view of Wu et al. (Pub. No. US 2017/0289059, published on October 5, 2017; hereinafter Wu).

Regarding claims 1, 10, and 19, Bourbonnais clearly shows and discloses a stored-procedure execution method applied to a database management system (Abstract); a database management system, comprising: a memory configured to store execution instructions; and a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to implement the method; and a non-transitory computer readable storage medium comprising a program code that when executed by a processor, cause the processor to be configured to implement the method (Figures 2-3), wherein the method comprising: 
receiving an execution request used to request execution of a task comprising at least two stored procedures (each merger thread 210 creates two worker threads 302.sub.1-2, including a worker thread that interacts with the source database exclusively and a worker thread that interacts with the target database exclusively. For each partition, the merger thread 210 assigns the corresponding query statement that describes the respective partition, to each of the worker threads 302 via a task container, [0036]); 
dispatching each stored procedure in the task to one of at least two threads for execution (The worker threads 302 then call a stored procedure on each of the source and target databases, [0036]); 
receiving Structured Query Language (SQL) statements from the at least two threads in response to the at least two threads executing the stored procedures of the task (the two worker threads 302 working on the partition fetch the key and corresponding row-based checksum from the global temporary tables, sorted by key order, and pass them to the merger thread 210 via a checksum item queue, [0038], [0049]). 
Levine then discloses:
receiving Structured Query Language (SQL) statements from the at least two threads in response to the at least two threads executing the stored procedures of the task (the central cache system is to be shared by the multiple processes A, B, and C. Through the use of utility directives, an administrator specifies the configuration parameters for each central cache within the central cache system and creates each cache explicitly as described herein. When the central cache is so configured, configuration parameters can be used to specify whether processes A, B and C will use a central cache and which central cache will be used by such processes, [Column 4, Line 64 – Column 5, Line 9]. As indicated in block 1 of FIG. 7b, a program corresponding to process A of FIG. 2 (e.g. written in COBOL or some other language) is running in system 10 of FIG. 1 and somewhere in its execution flow of operation encounters a SQL statement labeled SQL1 wherein it enters the flow of FIG. 7b, [Column 12, Lines 54-65]); 
grouping the SQL statements based on a common access characteristic into an SQL statement cache group (The key in determining whether to use more than one central cache system is to identify processes that frequently execute the same SQL statements and then associate those processes with the same central cache. When more than one central cache is created, the user can specify which one is to be used by: (a) each Userid (i.e., all processes that execute under that Userid); or (b) a specific process. This capability enables the user to group the processes that include the same SQL statements and that will therefore realize the most improvement in performance by sharing access to the same central cache, [Column 15, Line 47 – Column 16, Line 34]); 
caching the SQL statements based on the common access characteristic (the system may be running a loan qualification application program that is separate from an ATM application. In this situation, it may be important to ensure that the SQL statements utilized by the loan application are not displacing the SQL statements utilized by the ATM application. Therefore, it is desirable to create a second central cache for handling the ATM application. Also, in the case of the ATM application, since there is a small limited number of SQL statements, a large central cache is not required and the local caches may be configured to hold all of the SQL statements for that application, [Column 15, Line 47 – Column 16, Line 34]).
Levine with the teachings of Bourbonnais for the purpose of enabling caching of SQL statements for providing an index value identifying the particular set of data associated therewith to enhance performance of application processes associated with set of data.   
Wu then disclose executing an SQL statement in the SQL statement cache group in response to the SQL statement cache group satisfying a preset trigger condition (the code caching module 2 determines whether the code of the offloading request to be executed has been cached previously according to the application source of the request, if yes, the part of the code is directly taken out of the cached data, and the part of the code and data of the request parameters are transmitted to the runtime layer, [0038]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Wu with the teachings of Bourbonnais, as modified by Levine, for the purpose of activating cached code based on a predetermine condition associated with searching for data of interest to optimize performance of the underlying system.   
Regarding claims 2, 11, and 20, Levine further discloses creating different SQL statement cache queues based on different SQL statement access characteristics; and caching the SQL statement to an SQL statement cache queue of the different SQL statement cache queues, wherein the SQL statement cache queue and the SQL statement have a common access characteristic (the system may be running a loan qualification application program that is separate from an ATM application. In this situation, it may be important to ensure that the SQL statements utilized by the loan application are not displacing the SQL statements utilized by the ATM application. Therefore, it is desirable to create a second central cache for handling the ATM application. Also, in the case of the ATM application, since there is a small limited number of SQL statements, a large central cache is not required and the local caches may be configured to hold all of the SQL statements for that application, [Column 15, Line 47 – Column 16, Line 34]).  
Regarding claims 3, and 12, Levine further discloses the common access characteristic comprises a to-be-accessed table (the system may be running a loan qualification application program that is separate from an ATM application. In this situation, it may be important to ensure that the SQL statements utilized by the loan application are not displacing the SQL statements utilized by the ATM application. Therefore, it is desirable to create a second central cache for handling the ATM application. Also, in the case of the ATM application, since there is a small limited number of SQL statements, a large central cache is not required and the local caches may be configured to hold all of the SQL statements for that application, [Column 15, Line 47 – Column 16, Line 34]. It is clear that a respective application’s SQL statements produce results based on tables associated with the respective application).
Regarding claims 4, and 13, Levine further discloses the common access characteristic further comprises a common expression in an SQL statement Therefore, it is desirable to create a second central cache for handling the ATM application. Also, in the case of the ATM application, since there is a small limited number of SQL statements, a large central cache is not required and the local caches may be configured to hold all of the SQL statements for that application, [Column 15, Line 47 – Column 16, Line 34]).  
Regarding claims 7, and 16, Levine further discloses receiving procedural statements from the at least two threads in response to the at least two threads executing the stored procedures of the task; executing the procedural statements (the central cache system is to be shared by the multiple processes A, B, and C. Through the use of utility directives, an administrator specifies the configuration parameters for each central cache within the central cache system and creates each cache explicitly as described herein. When the central cache is so configured, configuration parameters can be used to specify whether processes A, B and C will use a central cache and which central cache will be used by such processes, [Column 4, Line 64 – Column 5, Line 9]. As indicated in block 1 of FIG. 7b, a program corresponding to process A of FIG. 2 (e.g. written in COBOL or some other language) is running in system 10 of FIG. 1 and somewhere in its execution flow of operation encounters a SQL statement labeled SQL1 wherein it enters the flow of FIG. 7b, [Column 12, Lines 54-65]).  
Regarding claims 8, and 17, Bourbonnais and Levine further disclose recording a correspondence between the SQL statement and an execution thread of the at least two threads, wherein the execution thread is a thread executing a stored procedure associated with the SQL statement (Bourbonnais shows Figure 3 shows each thread is exclusive to a source or a target database where data are retrieved. Levine then shows the system may be running a loan qualification application program that is separate from an ATM application. In this situation, it may be important to ensure that the SQL statements utilized by the loan application are not displacing the SQL statements utilized by the ATM application. Therefore, it is desirable to create a second central cache for handling the ATM application. Also, in the case of the ATM application, since there is a small limited number of SQL statements, a large central cache is not required and the local caches may be configured to hold all of the SQL statements for that application, [Column 15, Line 47 – Column 16, Line 34] of Levine).  
Regarding claims 9, and 18, Bourbonnais and Levine further disclose returning the execution result to the execution thread corresponding to the SQL statement based on the correspondence between the SQL statement and the execution thread (Bourbonnais shows Figure 3 shows each thread is exclusive to a source or a target database where data are retrieved. Levine then shows the system may be running a loan qualification application program that is separate from an ATM application. In this situation, it may be important to ensure that the SQL statements utilized by the loan application are not displacing the SQL statements utilized by the ATM application. Therefore, it is desirable to create a second central cache for handling the ATM application. Also, in the case of the ATM application, since there is a small limited number of SQL statements, a large central cache is not required and the local caches may be configured to hold all of the SQL statements for that application, [Column 15, Line 47 – Column 16, Line 34] of Levine).  

Allowable Subject Matter
Claims 5-6, and 14-15 are objected for being dependent on a rejected base claim but would be allowable if rewritten in independent form to incorporate the subject matter of the base claim and all intervening claims.
Related Prior Art
The following references are not used in the above rejections but deemed relevant to the claims:
Mogi et al. (Pub. No. US 2004/0193807) teaches a prefetching program preliminarily executes acquisition of SQL statements which are executed repeatedly and an analysis of a content of such processing so as to grasp data to be fetched in advance. Immediately before executing the processing, starting of the processing is notified to the prefetching program. Based on a preliminary analysis result and a given cache amount, the prefetching program issues a setting of the cache amount and an instruction of a data prefetching method to a DBMS and a storage device. The prefetching program receives a report on completion of the processing and, thereafter, issues a request for releasing a cache allocated for the processing to the DBNS and other storage devices.
Chandramouli et al. (Pub. No. US 2017/0286485) teaches high performance query processing and data analytics which can be performed across architecturally diverse scales, such as single core, multi-core and/or multi-nodes. The high performance query processing and data analytics can include a separation of query computation, keying data, and data movement and parallel computation, thereby enhancing the capabilities of the query processing and data analytics, while allowing the specification of complex forms of data parallel computation that may execute across real-time and offline.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                          January 16, 2021